Case 3:20-cv-00986-JPG Document 45 Filed 02/17/21 Page lof3 Page ID #152

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

EAST ST. LOUIS DIVISION
CARJUAN D. ADKINS, )
)
Plaintiff, ) Case No: 3:20-cv-00986-JPG
)
Vv. )
)
RICHARD WATSON, ET AL., ) Judge J. Phil Gilbert
)
Defendants. )

ATTORNEY DRAZEN’S MOTION FOR RELIEF FROM ASSIGNMENT
PURSUANT TO LOCAL RULE 83.11

 

COMES NOW Attorney Andrew T. Drazen of Page Law, LLC and for his Motion for
Relief from Assignment Pursuant to Local Rule 83.11, hereby states:

l. I, Attorney Andrew T. Drazen, have been assigned by the Court to represent
Plaintiff Carjuan D. Adkins in this prisoner-Civil Rights case. (See ECF No. 43, dated February
12, 2021 - ORDER ASSIGNING ATTORNEY).

2. This District’s Local Rules permit assigned pro bono counsel to apply for relief
from an order of assignment for “good cause” on the grounds specified in the rules or any other
reason found adequate by the assigning judge. See L.R. 83.11.

3. With the ongoing COVID-19 pandemic, in person contact with an incarcerated
person poses a significant health risk to Attorney Drazen. Attorney Drazen, since March 13, 2020,
has not physically entered a courtroom or jail, opting to conduct all court hearings and client
meetings by Zoom with very few limited exceptions, and only when masking and social distancing

were possible and enforced.

4. Attorney Drazen’s son, parents and two newborn nieces are all higher risk, given
1
Case 3:20-cv-00986-JPG Document 45 Filed 02/17/21 Page 2of3 Page ID #153

underlying health issues and age-related concerns,

5. Upon review of the Court file, Attorney Drazen would have to meet in person with
the incarcerated Plaintiff to discuss the extensive matters listed in his four-count complaint and
investigate the matter at the St. Clair County Jail.

6. Plaintiff's complaint indicts the very jail in which he is incarcerated with not
following safety protocols regarding masks, social distancing and cleanliness of the facilities as
recommended by the CDC and local health officials.

7. Attorney Drazen has other “extraordinary professional commitments” including a
week long federal trial set in the Federal District Court for the Eastern District of Missouri for May
10, 2021. Attorney Drazen has 23 other matters on which he is lead counsel in active litigation.
Many of these cases have completed discovery and await a trial date for resolution.

8. As Courts begin allowing trials to occur again, many of these active litigation cases,
which should have been tried last year, will be set for trial. Attorney Drazen acknowledges his
time commitment to these current cases and the increase in the commitment necessary to prepare
a case for trial, will not allow him to invest the necessary time in the complicated matter before
the Court that is identified in Plaintiff's Complaint.

9. Attorney Drazen has no “associate” with which he can share the burden of litigation
tasks. He handles every litigation matter solo.

10. Attorney Drazen further notes he is fully willing to accept assignments by this Court
or any other Court, when such cases can be handled in a safe manner and when proper time can be
devoted to them. Attorney Drazen also notes to the Court that, in addition to the regular case load

he handles, he does perform numerous hours of monthly pro bono work for clients who have no
Case 3:20-cv-00986-JPG Document 45 Filed 02/17/21 Page 3of3 Page ID #154

means to pay legal fees, but need legal help with meritorious claims.

WHEREFORE, Attorney Drazen of Page Law, LLC respectfully requests this Court
GRANT his Motion for Relief Form Assignment Pursuant to Local Rule 83.1 1, enter an order
relieving Attorney Drazen from representation of Plaintiff in this matter, and for such other and
further relief as this Court deems just, necessary and proper under the circumstances.

Respectfully submitted this 17" day of February, 2021.

Respectfully submitted,

PAGE LAW, LLC

/s/ Andrew T. Drazen
Andrew T. Drazen, #6294967
9930 Watson Rd. Suite 100
St. Louis, MO 63126

Office: 314-835-5800

E-fax: 314-835-5853

andy@pagelaw.com

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the above pleading was emailed on this 17" day of
February, 2021 via the court’s ECF filing system to all attorneys of record and directly to:

/s/ Andrew T. Drazen
